Exhibit 10.45
RESTRICTED SHARE UNIT AGREEMENT
under the
TRACTOR SUPPLY COMPANY
2009 STOCK INCENTIVE PLAN
THIS RESTRICTED SHARE UNIT AGREEMENT, dated                     , (the “Grant
Date”) is made by and between Tractor Supply Company, a Delaware corporation
hereinafter referred to as “Company,” and [Recipient Name], an Employee of the
Company or a Subsidiary, hereinafter referred to as “Grantee”:
WHEREAS, the Company wishes to afford the Grantee the opportunity to acquire
shares of Common Stock or their economic equivalent; and
WHEREAS, the Company wishes to carry out the Company’s 2009 Stock Incentive Plan
(the “Plan”) (the terms of which are hereby incorporated by reference and made a
part of this Restricted Share Unit Agreement); and
WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”),
appointed to administer the Plan, has determined that it would be to the
advantage and best interest of the Company and its shareholders to grant
Restricted Share Units, as defined in Section 2(x) of the Plan, provided for
herein to the Grantee as an inducement to enter into or remain in the service of
the Company or its Subsidiaries and as an incentive for increased efforts during
such service, and has advised the Company thereof and instructed the undersigned
officer to issue said Restricted Share Units;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
SECTION 1. Grant of Restricted Share Units
1.1 Grant of Restricted Share Units. In consideration of the Grantee’s agreement
to provide services to the Company or its Subsidiaries, and for other good and
valuable consideration, on the date listed hereof the Company irrevocably grants
to the Grantee [# of Shares] Restricted Share Units, subject to the conditions
described in Section 2 as well as the other provisions of this Restricted Share
Unit Agreement and the terms of the Plan.
1.2 Adjustments in Restricted Share Units. The Committee shall make adjustments
with respect to this Restricted Share Units grant in accordance with the
provisions of Section 4.2 of the Plan.
SECTION 2. Vesting
2.1 Vesting of Restricted Share Units. Subject to Sections 2.2 and 2.3, 100% of
the Restricted Share Units awarded under this Restricted Share Unit Agreement
shall vest upon the third anniversary of the date of this Restricted Share Unit
Agreement (the “Normal Vesting Date”); provided, however, the Committee may
determine, in its sole discretion, that certain Restricted Share Units may vest
earlier than upon the third anniversary of the date of this Restricted Share
Unit Agreement.

 

 



--------------------------------------------------------------------------------



 



2.2 Acceleration of Vesting.
(a) In the event of a termination of employment resulting from a Grantee’s death
or Disability (as defined below), any unvested Restricted Share Units granted
hereunder shall vest in full as of the date of such termination. For purposes of
this Restricted Share Unit Agreement, “Disability” means a disability that would
qualify as a total and permanent disability under the Company’s then current
long-term disability plan.
(b) Notwithstanding Section 2.1, unless otherwise provided in another
contractual agreement between the Company and Grantee, if within one year
following a Change in Control, the Grantee’s employment with the Company (or its
successor) is terminated by reason of (i) Normal Retirement or Early Retirement,
(ii) for Good Reason by the Grantee or (iii) involuntary termination by the
Company for any reason other than for Cause, all Restricted Share Units granted
hereunder shall vest in full as of the date of such termination.
2.3 Risk of Forfeiture. Subject to Sections 2.1 and 2.2, upon a termination of
employment with the Company, Grantee shall forfeit any non-vested Restricted
Share Units.
2.4 Conditions to Issuance of Stock Certificates. Any shares of Company Stock
deliverable upon the settlement of Restricted Share Units may be either
previously authorized but unissued shares of Common Stock or issued shares of
Common Stock which have then been reacquired by the Company. Such shares of
Common Stock shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any certificate or certificates for shares of
Common Stock upon the settlement of Restricted Share Units or portion thereof
prior to fulfillment of all of the following conditions:
(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and
(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its sole discretion, deem necessary or advisable; and
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable; and
(d) The receipt by the Company of full payment of all amounts which, under
federal, state or local tax law, the Company (or Subsidiary) is required to
withhold upon the settlement of the Restricted Share Units.

 

2



--------------------------------------------------------------------------------



 



SECTION 3. Payment of Restricted Share Units and Election To Defer
3.1 Timing of Payment of Restricted Share Units. Subject to the Grantee’s
election under Section 3.3, Restricted Share Units shall be paid in accordance
with the following:
(a) To the extent Restricted Share Units vest under Section 2.1, such Restricted
Share Units shall be paid upon the Normal Vesting Date.
(b) To the extent Restricted Share Units vest under Section 2.2, such Restricted
Share Units shall be paid upon termination of employment.
3.2 Form of Payment. Vested Restricted Share Units shall be paid in shares of
Company Stock.
3.3 Election to Defer Payment.
(a) Subject to Section 3.3(b), the Grantee may irrevocably elect to defer
payment of Restricted Share Units under Section 3.1 to either: (i) the date of
the Grantee’s termination of employment; or (ii) a date specified by the
Grantee.
(b) The Grantee’s election under paragraph (a) above shall be made in such
manner and at such time as required by the Company and in accordance with
Section 409A of the Code (including Section 1.409A-(2)(a)(5) of the Treasury
Regulations promulgated thereunder) and shall apply to all Restricted Share
Units granted hereunder. If the Grantee elects to defer payment of Restricted
Share Units to termination of employment and at that time the Grantee is a
specified employee as determined under Section 1.409A-1(i) of the Treasury
Regulations and any of the Company’s stock is publicly traded on an established
securities market or otherwise at such time, then the payment of vested
Restricted Share Units shall not be paid until the earlier of the Grantee’s
death or the sixth month anniversary of Employee’s termination of employment
(without interest for the delay in payment).
(c) If the Grantee elects to defer payment to a specific date under paragraph
(a) above and the Grantee should die prior to such specified date, then payment
of the Grantee’s vested Restricted Share Units shall be paid within 30 days of
the Grantee’s death, with the payment date determined by the Company in its sole
discretion, to the Grantee’s designated beneficiary and if the Grantee has not
designated a beneficiary then to the Grantee’s estate.
SECTION 4. Other Provisions
4.1 Administration. The Committee shall have the power to interpret the Plan and
this Restricted Share Unit Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret, amend, or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Grantee, the Company, and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or the Restricted Share Units. In its sole discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Restricted Share Unit Agreement except with
respect to matters which under Rule 16b-3 or Section 162(m) of the Code, or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee.

 

3



--------------------------------------------------------------------------------



 



4.2 Restricted Share Units Not Transferable. Neither the Restricted Share Units
nor any interest or right therein or part thereof shall be sold, pledged,
alienated, assigned, or otherwise transferred or encumbered other than by will
or the laws of descent and distribution, unless and until the shares underlying
such Restricted Share Units have been issued, and all restrictions applicable to
such shares have lapsed. Neither the Restricted Share Units nor any interest or
right therein or part thereof shall be liable for the debts, contracts, or
engagements of the Grantee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment,
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
4.3 Shares to Be Reserved. The Company shall at all times during the term of the
Restricted Share Units reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Restricted Share Unit Agreement.
4.4 Notices. Any notice to be given under the terms of this Restricted Share
Unit Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
at the address given beneath his signature hereto. By a notice given pursuant to
this Section 4.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 4.4. Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
4.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Restricted Share Unit
Agreement.
4.6 Construction. This Restricted Share Unit Agreement shall be administered,
interpreted, and enforced under the internal laws of the State of Tennessee
without regard to conflicts of laws thereof.
4.7 Severability. In the event that any provision of this Restricted Share Unit
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Share Unit Agreement and this Restricted Share
Unit Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 

4



--------------------------------------------------------------------------------



 



4.8 Conformity to Securities Laws. The Grantee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including,
without limitation, the applicable exemptive conditions of Rule 16b-3.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Share Units are granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Plan and this Restricted Share Unit Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
4.9 Withholding of Taxes. Company shall have the right to (i) make deductions
from the number of shares of Common Stock otherwise deliverable to the Grantee
under this Restricted Share Unit Agreement in an amount sufficient to satisfy
withholding of any federal, state or local taxes required by law provided; that,
such amount shall not exceed the applicable minimum statutory withholding
requirements, or (ii) take such other action as may be necessary or appropriate
to satisfy any such tax withholding obligations.
4.10 Electronic Delivery and Electronic Signature. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports, and other related documents. If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
4.11. Inconsistencies between Plan Terms and Terms of Restricted Share Unit
Agreement. If there is any inconsistency between the terms of this Restricted
Share Unit Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Restricted Share
Unit Agreement.
4.12. No Guarantee of Employment. Nothing in this Restricted Share Unit
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the employ of the Company or any Subsidiary, or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which are hereby
expressly reserved, to discharge the Grantee at any time for any reason
whatsoever, with or without cause.
4.13 Amendments or Termination. This Restricted Share Unit Agreement and the
Plan may be amended without the consent of the Grantee provided that such
amendment would not impair any rights of the Grantee under this Restricted Share
Unit Agreement. No amendment of this Restricted Share Unit Agreement shall,
without the consent of the Grantee, impair any rights of the Grantee under this
Restricted Share Unit Agreement. Notwithstanding any other provision of the Plan
or this Restricted Share Unit Agreement, the Company may terminate this
Restricted Share Unit Agreement and either issue shares of Common Stock
deliverable upon vesting hereunder or pay the Grantee cash for the Restricted
Share Units based upon the Fair Market Value of the shares of Common Stock
subject hereto at the time of such termination) in accordance with
Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

 

5



--------------------------------------------------------------------------------



 



4.14 Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Restricted Share Unit Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Treasury Regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date.
Notwithstanding any provision of this Award to the contrary, in the event that
the Company determines that any compensation or benefits payable or provided
under this Restricted Share Unit Agreement may be subject to Section 409A of the
Code, the Company, with the Grantee’s consent, may adopt such limited amendments
to this Award and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Restricted Share Unit Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Restricted Share Unit Agreement or (ii) comply with the
requirements of Section 409A of the Code.
Notwithstanding any other provision of this Restricted Share Unit Agreement, to
the extent the delivery of the shares represented by this Restricted Share Unit
Agreement is treated as non-qualified deferred compensation subject to
Section 409A of the Code, then (a) no delivery of such shares shall be made upon
the Grantee’s termination of employment unless such termination of employment
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations.
4.15 Definitions. As used in this Restricted Share Unit Agreement the following
terms shall have the meaning set forth below:
(a) “Cause” shall mean (i) the engaging by Grantee in willful misconduct that is
injurious to the Company or its Subsidiaries or Affiliates, or (ii) the
embezzlement or misappropriation of funds or property of the Company or its
Subsidiaries or Affiliates by the Grantee. For purposes of this paragraph, no
act, or failure to act, on the Grantee’s part shall be considered “willful”
unless done, or omitted to be done, by the Grantee not in good faith and without
reasonable belief that the Grantee’s action or omission was in the best interest
of the Company. Any determination of Cause for purposes of this Restrictive
Share Unit Agreement shall be made by the Committee in its sole discretion. Any
such determination shall be final and binding on Grantee.
(b) “Change in Control” shall mean, the happening of one of the following:
(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or

 

6



--------------------------------------------------------------------------------



 



(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or
(iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.
(c) “Early Retirement” shall mean retirement with the express consent of the
Company at or before the time of such retirement, from active employment with
the Company and any Subsidiary or Affiliate prior to having reached the age of
55 and ten years of service with the Company, in accordance with any applicable
early retirement policy of the Company then in effect or as may be approved by
the Committee.
(d) “Good Reason” means (i) a material reduction in a Grantee’s position,
authority, duties or responsibilities, (ii) any reduction in a Grantee’s annual
base salary as in effect immediately prior to a Change in Control; (iii) the
relocation of the office at which the Grantee is to perform the majority of his
or her duties following a Change in Control to a location more than 30 miles
from the location at which the Grantee performed such duties prior to the Change
in Control; or (iv) the failure by the Company or its successor to continue to
provide the Grantee with benefits substantially similar in aggregate value to
those enjoyed by the Grantee under any of the Company’s pension, life insurance,
medical, health and accident or disability plans in which Grantee was
participating immediately prior to a Change in Control, unless the Grantee is
offered participation in other comparable benefit plans generally available to
similarly situated employees of the Company or its successor after the Change in
Control.
(e) “Normal Retirement” shall mean, retirement of Grantee from active employment
with the Company or any of its Subsidiaries or Affiliates on or after such
Grantee having reached the age of 55 and ten years of service with the Company.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Restricted Share Unit Agreement has been executed and
delivered by the parties hereto.

          Tractor Supply Company   Grantee
 
       
By:
       
 
       
 
      [Recipient Name]
 
       
 
       
 
      Taxpayer ID:                                        
 
       
 
      Current Address: Please note changes below
 
      [Recipient Street Address]
 
      «Street_Address_2»
 
      [City], [State] [Zip]
 
       
 
      Address:                     please print
 
       
 
       
 
       
 
       

 

8